Exhibit 10.2

 

SEMILEDS OPTOELECTRONICS

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

This Proprietary Information and Inventions Agreement (this “Agreement”) is
entered into between me, YINGKU ADAM LIN, and SemiLEDs Corporations a Delaware
corporation, and its affiliates (collectively, the “ Company” ).  In
consideration for the compensation received by me for employment with the
Company, and effective as of the date that my employment commences, I agree as
follows:

 

1.             Obligations Hereunder Surviving Term and Termination of
Employment.  I understand and acknowledge that neither this Agreement nor any
agreement entered into between the Company and me shall constitute any
agreement, guarantee or promise that my employment with the Company is for any
period of time.  My obligations under this Agreement shall survive and continue
after any expiration or termination of my employment or this Agreement.

 

2.             Protection of Confidential Information.  During and after the
term of my employment, I will regard and preserve as confidential, and will not
divulge to any unauthorized persons, or use for any unauthorized purposes, any
information, matter or thing of secret, confidential or private nature connected
with the products, services, research, development or business of the Company
(“Confidential Information”).  Confidential Information includes, by way of
example but not of limitation, such items as know-how, processes, formulae,
specifications, data, designs, schematics, pricing or cost information,
marketing plans, business plans, strategies, forecasts, projections, telephone
lists, personnel information, salary and compensation information, customer and
supplier information, research projects, plan for future development and any
other information of a similar nature or other information which is not known to
the public.  Confidential Information also includes the Work Product (as defined
in Section 3.1 below), as well as confidential or proprietary information of a
third party to whom Company owes a duty of confidentiality or non-use.

 

1

--------------------------------------------------------------------------------


 

3.             Disclosure and Assignment to Company of Work Product.

 

3.1           Definition of Work Product.  “Work Product” means any and all
ideas, inventions, improvements, discoveries, know-how, techniques and works of
authorship and other information and materials relating to light emitting diodes
(“LED”) and LED-related products, and to the development, design, manufacture,
production, assembly, packaging, marketing, and distribution thereof by the
Company, whether or not registrable under applicable laws, that I may develop,
conceive, reduce to practice, learn or work on, either alone or jointly with
others, during the period of my employment by the Company.  Work Product shall
also include, but shall not be limited to, all trade secrets and other
information relating to the Company’s business activities and actual or
anticipated research and development.  I acknowledge and agree that the Company
and its assigns will be the exclusive owner of the Work Product, and all
patents, trademarks, copyrights, moral rights and other legal protections in any
and all countries (“IP Rights”) for the Work Product.

 

3.2           Protection of Rights in Work Product.  I agree to, and do hereby,
assign to the Company any and all IP Rights in the Work Product.  I further
agree to assist the Company in every proper way to perfect and preserve the
Company’s ownership of all IP Rights in the Work Product in any and all
countries.  My obligation under this Section 3.2 shall continue beyond the
termination of my employment.  In the event the Company is unable to secure my
signature, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf to execute, verify and file any documents and perform any act to
further the purposes of this Section 3.2 with the same legal force and effect as
if executed by me.  I hereby waive and quitclaim to the Company any and all
claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any IP Rights assigned hereunder to the Company.

 

4.             No Conflicting Obligations.

 

4.1   No Conflict of Interest.  I acknowledge and agree that, during my
employment with the Company, I am not permitted to engage in any outside
business activity, including consulting services, outside employment, investment
in, and providing times or to any entity that buys from, sells or provide
services to, or competes with the Company.  I am also not permitted to engage in
any activity not relating to the Company’s business that utilizes the Company’s
equipment or Confidential Information.

 

2

--------------------------------------------------------------------------------


 

4.2           No Breach of Other Obligations.  I represent that my performance
of all the terms of this Agreement and that my employment by the Company does
not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Company.  In particular, I will not disclose to Company, or induce Company
to use, any confidential information or material in violation of the rights of
my former employer or any third party.  I represent and warrant that I have
returned all property and confidential information belonging to all prior
employers.  I have not entered into, and I agree I will not enter into, any
agreement (either written or oral) in conflict with this Agreement.  If I leave
the employ of the Company, I consent to the notification of my new employer of
my rights and obligations under this Agreement.

 

5.             Dispute Resolution Procedure.  I agree that any dispute arising
out of or related to the employment relationship between me and the Company,
including the termination of that relationship, shall be resolved in accordance
with the dispute resolution procedures as might be set forth in an employment
agreement between me and the Company.

 

6.             Miscellaneous Clauses.  This Agreement, together with my
employment agreement with the Company, constitutes the entire agreement, and
supersedes all previous or contemporaneous agreements or representations between
the Company and me with regard to its subject matter.  These Agreements cannot
be modified or waived unless in writing, signed by me and an authorized officer
of the Company (or his or her designee).  If any term or provision of the
Agreement is declared invalid, illegal or unenforceable, all remaining
provisions will continue in full force and effect.  This Agreement is governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law.

 

I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.  I understand that notwithstanding the date of execution, this
Agreement is effective as of the date my employment relationship with the
Company commenced or will commence.

 

3

--------------------------------------------------------------------------------


 

YINGKU ADAM LIN

 

SEMILEDS CORPORATION.

[Print name]

 

 

 

 

 

 

 

 

/s/ Yingku Adam Lin

 

By:

 

[Signature]

 

Title:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

ID:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------